Citation Nr: 1116671	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-37 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating actions.  Specifically, by an October 2006 rating action, the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri denied the issue of entitlement to a disability evaluation greater than 10 percent for the service-connected hearing loss of the Veteran's right ear.  In a letter dated approximately one week later in October 2006, the RO in Detroit, Michigan notified the Veteran of that decision.  

By a February 2007 rating decision, the RO in Augusta, Maine granted service connection for hearing loss of the Veteran's left ear (based on clear and unmistakable error in a prior rating decision) but confirmed the 10 percent evaluation for the now service-connected bilateral hearing loss.  In a letter dated approximately one week after the February 2007 rating action, the RO in Detroit, Michigan notified the Veteran of that decision.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Detroit, Michigan.]  Thereafter, the Veteran perfected a timely appeal with respect to the continuation of the 10 percent rating for his service-connected bilateral hearing loss.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to a final adjudicate of the issue on appeal.

The Veteran contends, in essence, that the symptoms of his service-connected bilateral hearing loss have worsened.  Specifically, he reports total deafness in his right ear.  Indeed, since the most recent VA audiological examination in August 2006, a private audiological examination conducted in January 2007 indicates a total right neurosensory hearing loss as well as a mild left ear hearing loss.  In addition, a report of another private audiological evaluation completed in March 2011 (which provides findings in graph form) appears to reflect significant hearing loss.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's assertions of increased hearing loss since the last pertinent VA examination in August 2006, the Board finds that a current VA evaluation is necessary.  The purpose of the examination requested pursuant to this Remand is to determine the current nature and extent of the service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new VA audiological examination for the purpose of determining the nature and severity of his service-connected bilateral hearing loss.  The claims folder must be made available to the examiner in conjunction with the examination, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be conducted.  Puretone thresholds in decibels should be reported for 1000, 2000, 3000, and 4000 Hertz, and a controlled speech discrimination test (Maryland CNC) should also be performed.

The examiner should provide a full description of the functional effects caused by the Veteran's bilateral hearing loss.  
Complete rationale should be given for all opinions reached.  

2.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.

3.  Following the above, the AMC/RO should readjudicate the issue of entitlement to a disability rating greater than 10 percent for the service-connected bilateral hearing loss.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


